Citation Nr: 0022464	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from October 1942 to February 1946.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
December 1996 at which time it was remanded for further 
development.  The requested actions have been completed and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in October 1992.  The death certificate 
reflects that the immediate cause of death was congestive 
heart failure with an approximate interval between onset and 
death of two weeks.  There were no other conditions or 
underlying causes of death noted on the death certificate.

2.  At the time of death, service connection was in effect 
for:  Bilateral flatfoot, rated as 30 percent disabling from 
August 30, 1946; and duodenal ulcer disease, rated as 
20 percent disabling from September 29, 1978.  The combined 
disability rating of 40 percent had been in effect since 
May 24, 1960.

3.  There is no competent evidence of a nexus between the 
veteran's death and service, including his service-connected 
disabilities.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death if a service-connected disability was a cause 
or a contributory cause of death.

A service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (1999).  The debilitating 
effects of a service-connected disability must make the 
veteran materially less capable of resisting the fatal 
disease, or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of any coexisting conditions.  Even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  That is, is the claim plausible and meritorious on 
its own or capable of substantiation?  If he or she has not, 
the appeal must fail and the Board has no duty to further 
assist him or her with the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (1997), cert. denied 
1998 S.Ct. 2348 (1998).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability will 
always have been met.  (The current disability being the 
condition that caused the veteran to die.)  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
Section 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of a same 
chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1999).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"; Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) 
(lay testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Where the determinative issue involves the question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Sacks v. West, 11 Vet. App. 314, 315 (1998); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Factual Background

The certificate of the veteran's death reflects that the 
immediate cause of death was congestive heart failure with an 
approximate interval between onset and death of two weeks.  
There were no other conditions or underlying causes of death 
noted on the death certificate.  At the time of death, the 
veteran was an inpatient at the Wadley Regional Medical 
Center in Texarkana, Texas.

During the veteran's lifetime, service connection was in 
effect for the following:  Bilateral flatfoot, rated as 
30 percent disabling from August 30, 1946; and duodenal ulcer 
disease, rated as 20 percent disabling from September 29, 
1978.  The combined disability rating of 40 percent had been 
in effect from May 24, 1960.

The gist of the appellant's argument is that she was told in 
the emergency room before the veteran died that his ulcer 
disease had either indirectly or directly caused his kidneys 
to fail and this brought on a heart attack.

A review of the service medical records is without reference 
to complaints or abnormal findings regarding ulcer disease.

By rating decision dated in June 1946, the RO granted service 
connection for pes planus and gastritis.  By rating decision 
dated in October 1960, the RO determined that the service-
connected disability of gastritis was more accurately 
classified as a psychoneurosis, anxiety state, because in 
January 1960 a VA physician had diagnosed psychophysiological 
gastrointestinal reaction which was determined to be the same 
condition that the veteran had in service, and for which 
service connection had been granted.  By rating decision 
dated in March 1979, the RO determined that the 
classification of the service-connected disability of 
psychoneurosis, anxiety state, and formerly gastritis, was 
changed to duodenal ulcer disease, because the medical 
records reflected treatment for duodenal ulcer disease and 
previous medical records had noted the possibility of 
duodenitis, so the RO conceded that the appropriate diagnosis 
was duodenal ulcer disease.  Reference was made to a 
psychiatric examination accorded the veteran in January 1979 
which resulted in a determination that no psychiatric disease 
was present at that time.

The post service medical records reflect that the veteran was 
seen at the Wadley Regional Medical Center on October 8, 
1992, with an inability to urinate.  It was noted he had been 
rendered "pretty much bedridden and immobile by a variety of 
chronic illnesses."  He generally had not had major troubles 
with urination, but apparently the day prior to consultation 
had begun noticing some difficulty with voiding.  He denied 
previous episodes of acute retention.  He informed the 
examining physician that his diabetes had gotten out of 
control and he had had very high blood sugars and what 
appeared to be glucosuria.

It was further stated that he had severe chronic obstructive 
pulmonary disease.  He had been on treatment with various 
medications.  Notation was also made of his having 
hypertension, arteriosclerotic heart disease, hiatal hernia, 
obesity, and bronchial asthma.  As for review of systems, it 
was noted on examination of the gastrointestinal system that 
he had a good appetite.  Examination impressions included 
bladder obstruction, diabetes mellitus, chronic obstructive 
pulmonary disease, and arteriosclerotic heart disease.

The records reflect that the veteran died while an inpatient 
on October 16, 1992.  In the death summary report it was 
indicated that his past history was significant for severe 
emphysema and the fact he had been on numerous medications.  
He had a past history of hypertension, arteriosclerotic heart 
disease, obesity, and bronchial asthma.  Abdominal 
examination showed extreme obesity, but no organomegaly.  An 
intravenous pyelogram done during hospitalization showed a 
large aneurysm.  A vascular surgery consultation was done and 
the veteran had repair of the abdominal aortic aneurysm, but 
developed acute renal failure postoperatively.  He developed 
ventricular tachycardia and died.  An autopsy was not done.  
The cause of death was listed as cardiogenic shock.

The additional terminal hospital records included a report of 
a consultation which reflected that the veteran's problems 
with the abdominal aortic aneurysm were complicated by the 
fact he had been bedridden for three years, had chronic 
obstructive pulmonary disease and was dyspneic at rest, was 
on steroids, was significantly obese, and was a diabetic.  
The physician stated that he explained to the veteran and his 
family that the expectations of rupture of the aneurysm and 
the taking of the veteran's life the next few hours or few 
days were very real.  He explained that surgical intervention 
to fix an aneurysm was a procedure of significant magnitude 
and especially so in light of the veteran's obesity, 
immobility, chronic lung disease, and if that was withstood, 
the possibility of infection, and poor wound healing, all of 
which were due to long-term steroid use.  The fact the 
veteran had been bedridden for three years and had no reserve 
capacity was a further detriment.  The records are without 
reference to involvement of the service-connected ulcer 
disease or bilateral flatfoot.

In a December 1992 communication, C. Jack Smith, M.D., stated 
that he was the veteran's physician and provided him with 
medical services from June 1971 until the veteran's death in 
October 1992.  The physician reported the veteran had 
diabetes mellitus, severe hypertension, chronic obstructive 
pulmonary disease, arteriosclerotic heart disease, and an 
abdominal aortic aneurysm.  He stated that in October 1992, 
the veteran was hospitalized with the abdominal aortic 
aneurysm.  He survived the surgical procedure, but then went 
into cardiac shock, developed acute renal failure, and then 
developed multiple cardiac arrhythmias and died of cardiac 
arrhythmias and cardiogenic shock on October 16, 1992.

Analysis

The gist of the appellant's argument is that the veteran's 
service-connected ulcer disease contributed directly or 
indirectly to his death.  She has also indicated that an 
anxiety state caused the veteran's death.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that while lay persons, such as the appellant, are 
competent to provide an account of symptoms, they are not 
qualified to offer evidence which requires medical knowledge, 
such as a diagnosis or opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the instant case, there is no competent medical opinion 
linking the veteran's death to his service-connected 
bilateral flatfoot or to his ulcer disease.  There are 
medical records in the claims folder, but none of the medical 
evidence links the veteran's death to his active service.  
The appellant refers to the veteran's longtime treating 
physician as supporting her assertion that there was a causal 
connection between the veteran's service-connected ulcer 
disease on the one hand and his death from cardiogenic shock 
in October 1992.  However, the medical evidence of record 
from that physician merely gives a history of the veteran's 
medical status over the years and at the time of death.  The 
physician makes no comment whatsoever regarding any 
connection between the service-connected disabilities, 
particularly ulcer disease, and the fatal cardiogenic shock.  
As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is possible the veteran's death was 
related to service, her claim is not well grounded and must 
be denied.  The duty to assist is not triggered and VA has no 
obligation to further develop the claim.  Morton v. West, 
12 Vet. App. 477, 486 (1999).  In that case, it was indicated 
that VA could not undertake to assist an individual in 
developing facts pertinent to a claim until and unless a 
well-grounded claim was submitted.  If the appellant wishes 
to complete an application for service connection for the 
cause of the veteran's death, she should produce medical 
evidence that establishes a link between the veteran's 
service-connected disabilities, and his death.  38 U.S.C.A. 
§ 5103(e) (West 1991); Robinette v. Brown, 8 Vet. App. 75 
(1995).

ORDER

Service connection for the cause of the veteran's death is 
denied.

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

